Citation Nr: 1822856	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2003.  He also served from September 2005 to February 2011 but is barred from Department of Veterans Affairs (VA) benefits for this time period.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of VA Regional Office (RO) in New York, New York.  

In April 2017, the Veteran was afforded a Board videoconference hearing before the undersigned.  A transcript is part of the file. 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, service connection for a psychiatric disorder was denied.  

2.  Evidence received since the September 2004 decision is new and non-cumulative and it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.  



CONCLUSION OF LAW

The evidence received subsequent to the September 2004 rating decision is new and material, and the criteria to reopen the claim for service connection for a psychiatric disorder have been met.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 2013.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  

2.  Legal Criteria and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, generally, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a September 2004 decision, the RO denied service connection for a psychiatric disorder on the basis that the pre-existing psychiatric disorder was not shown to have permanently worsened during active service.  

The evidence of record at the time of the September 2004 decision included service treatment records, and VA examination reports dated in September 2003 and July 2004.  

In March 2011, the Veteran applied to reopen his previously denied claim for service connection for a psychiatric disorder.  The additional evidence received in support of his claim includes a medical opinion by a VA psychiatrist.      

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  In the September 2014 statement, Dr. Weinberger, a VA psychiatrist, stated that the Veteran has been treated at the VA mental health clinic for depression and intermittent explosive disorder.  Dr. Weinberger stated that the Veteran had a long history of mood disorder and problems with impulse control, and the Veteran's depression worsened in the Navy and his impulse control problems continued.  Dr. Weinberger opined that it was more likely than not that the depression worsened during service.  

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in September 2004.  This evidence is also material because this medical evidence tends to show that the Veteran's depression may have permanently worsened during the first period of active service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of possible aggravation during active service.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for a psychiatric disorder is reopened.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).

In this case, an enlistment examination report for the first period of service is not of record.  If the enlistment exmination for the first period of service is not located, than a psychiatric disability was not "noted" upon entry into active duty service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded VA mental disorders examinations in September 2003, July 2004, and 2013, an opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disability clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service were not rendered.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Further, the Veteran is also alleging that the service-connected foot disabilities may have caused or aggravated the depression.  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2017).  Thus, additional medical examination is necessary. 

As noted, review of the record shows that an enlistment medical examination report for the first period of service is not part of the record.  The Board finds that another search for the enlistment examination for the first period of service from April 1999 to April 2003 should be conducted since the issue in this appeal involves whether the claimed psychiatric disorder pre-existed active service and was aggravated in active service.  The AOJ should contact the National Personnel Records Center and/or any other service agency or records repository deemed appropriate and request a search for the enlistment examination report and any additional service treatment records. 

At the July 2004 VA psychiatric examination, the Veteran reported that he sought mental health treatment for his psychiatric disorder soon after separation from his first period of service at the Andromeda medical clinic in Queens, New York.  It is not clear from the record whether the AOJ conducted a search for these records.  At the hearing before the Board in April 2017, the Veteran also testified that he sought mental health treatment after he separated from his first period of active service in April 2003.  VA mental health treatment records dated in April 2011 and November 2012 indicate that the Veteran reported undergoing mental health treatment before entering service.  The AOJ should conduct a search for the mental health treatment records showing treatment for a psychiatric disorder before the first period of active and after service separation in April 2003.  38 U.S.C. § 5103A  (b)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other service agency or records repository deemed appropriate and request a search for complete copies of the service treatment records for the first period of service from April 1999 to April 2003.  The records repository should be asked to specifically search for the enlistment examination report for the first period of service.   

2.  Contact the Veteran and ask him to identify all VA and non-VA medical/mental health treatment rendered for the psychiatric disorder prior to entry into active service in April 1999 and after separation from active service in April 2003.  The Veteran should be asked to provide information and authorization for the Andromeda medical center in Queens, New York.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into his claims file.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current psychiatric diagnosis and its etiology.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric diagnosis had onset during the first period of active service from April 1999 to April 2003.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's current psychiatric diagnosis pre-existed the period of active service from April 1999 to April 2003 and if so, whether the psychiatric disorder was aggravated beyond natural progression during this period of service.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder was caused by a service-connected disability; and/or was aggravated by a service-connected disability (meaning that the underlying psychiatric disability was made worse by a service-connected disability, and such worsening was beyond the natural progression of the condition).  If the examiner determines that the Veteran had a psychiatric disorder that was aggravated by a service connected disability, a baseline level of the psychiatric disorder prior to the aggravation should be identified.

The rationale for all opinions offered should be provided. 

4.  Readjudicate the claim for service connection for a psychiatric disorder in light of all the evidence of record.  If the benefits remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


